Case: 14-12971    Date Filed: 03/05/2015   Page: 1 of 9


                                                      [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-12971
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 0:12-cv-61577-RNS

JAMIE DANIELS,

                                                      Plaintiff-Appellant,

                                   versus

UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL
IMPLEMENT WORKERS OF AMERICA, AFL-CIO, AMALGAMATED
LOCAL 2278,
BROWARD TEACHERS UNION,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________


                              (March 5, 2015)


Before TJOFLAT, WILSON and BLACK, Circuit Judges:

PER CURIAM:
                Case: 14-12971       Date Filed: 03/05/2015       Page: 2 of 9


       Jamie Daniels appeals the district court’s grant of summary judgment in

favor of Daniels’ union, the United Automobile, Aerospace and Agricultural

Workers of America, AFL-CIO, Amalgamated Local 2278 (UAW), and Daniels’

former employer, Broward Teachers Union (BTU). Daniels brought a hybrid

action pursuant to § 301 of the National Labor Management Relations Act

asserting a breach of the duty of fair representation against UAW, and a breach of

contract by BTU. On appeal, Daniels asserts the district court erred in granting

summary judgment in favor of UAW and BTU because (1) the district court erred

in determining Daniels’ Layoff Grievance did not relate back to his Complaint, and

(2) a reasonable jury could find the number of ways the UAW was negligent in its

representation of Daniels’ grievances is enough to show the UAW did not fulfill its

duty of fair representation. After review, 1 we affirm the district court’s grant of

summary judgment to UAW and BTU.

                                    I. BACKGROUND

       Daniels was employed by BTU as a business agent. Daniels’ union, UAW,

is the exclusive bargaining agent for BTU’s union organizers. The terms and

conditions of employment applicable to UAW bargaining unit members are

contained in a contract titled “Contract between UAW/Local 2278 Staff Union and
       1
          We review “the district court’s grant of summary judgment de novo, viewing the
evidence in the light most favorable to the party opposing the motion.” Coppage v. U.S. Postal
Serv., 281 F.3d 1200, 1203 (11th Cir. 2002). “This court will affirm a grant of summary
judgment if it is correct for any reason.” United States v. $121,000 in U.S. Currency, 999 F.2d
1503, 1507 (11th Cir. 1993).
                                               2
              Case: 14-12971     Date Filed: 03/05/2015    Page: 3 of 9


the Broward Teachers Union, July 1, 2010 – June 30, 2013” (CBA). In July 2011,

BTU laid off Daniels and three other UAW-represented BTU employees, claiming

the layoffs were a result of a financial emergency.

A. Layoff Grievance

      On July 31, 2011, UAW filed a grievance (Layoff Grievance), asserting

BTU did not validate the existence “of a financial emergency necessitating the

layoff[s].” The dispute was submitted to the American Arbitration Association

(AAA). UAW and BTU postponed a scheduled hearing, and the AAA wrote

multiple letters to the parties asking for a status on the matter. Receiving no

response, the AAA sent a letter stating it had closed its file on September 7, 2012.

      UAW asserts it investigated BTU’s claim a financial emergency existed and

withdrew the Layoff Grievance because it believed it could not prevail. BTU

provided UAW with financial and membership information on August 1, 2011.

Further, in November and December of 2011, multiple news articles reported

BTU’s precarious financial condition. The articles reported BTU’s president

misappropriated funds and covered up a $3.8 million budget shortfall, as well as

the fact he was accepting salary overpayments. Denise Megiel-Rollo, the President

of UAW, testified that, after reviewing the provided information and talking to

BTU employees, she and a UAW International representative decided not to

arbitrate the Layoff Grievance. Megiel-Rollo also submitted an affidavit stating


                                          3
                 Case: 14-12971   Date Filed: 03/05/2015   Page: 4 of 9


the decision not to pursue the Layoff Grievance was based upon a considerable

investigation.

B. First Recall Grievance

       Six months after the layoffs, BTU executed a Memorandum of

Understanding with the School Board of Broward County, providing for the

temporary duty leave of two Broward County teachers. The two teachers

performed various duties, including work performed by the bargaining unit for

BTU.

       In February 2012, UAW filed a grievance protesting BTU’s failure to recall

Daniels and other laid-off employees (First Recall Grievance). The First Recall

Grievance asserted “the employer hired 2 new employees into new positions

ignoring the requirement to rehire laid off personnel and posting of vacancies.”

Megiel-Rollo testified UAW later withdrew the First Recall Grievance based on

statements from BTU representatives that the temporary duty leave teachers would

be discontinued at the end of the school year.

C. Second Recall Grievance

       In July 2012, BTU executed a second Memorandum of Understanding with

the School Board of Broward County, providing for the temporary duty leave of

the same two teachers for the 2012-2013 school year. In August 2012, UAW filed




                                          4
              Case: 14-12971     Date Filed: 03/05/2015   Page: 5 of 9


another grievance protesting BTU’s failure to recall Daniels and the other laid-off

employees (the Second Recall Grievance).

      The parties arbitrated the Second Recall Grievance before the AAA in

February 2013. At the hearing, UAW argued BTU violated three provisions of the

CBA. The arbiter heard testimony from two witnesses on behalf of UAW and

three witnesses on behalf of BTU. Although Daniels’ attorney asked to represent

Daniels at the arbitration, UAW declined, and neither Daniels nor his attorney was

present.

      UAW argued the CBA required BTU to recall laid-off field staff, including

Daniels, before it could hire temporary-leave teachers. BTU denied violating the

CBA, and argued that another provision of the CBA authorized BTU to employ

the temporary-leave teachers. In a written opinion, the arbiter denied the Second

Recall Grievance.

                                 II. DISCUSSION

      A hybrid § 301/fair representation claim is comprised of (1) a claim against

the employer for breach of the collective bargaining agreement, and (2) a claim

against the union for breach of its duty of fair representation. Coppage v. U.S.

Postal Serv., 281 F.3d 1200, 1203-04 (11th Cir. 2002). In order to prevail, the

plaintiff must show both the employer’s discharge was contrary to the contract, and

the union breached its duty of representation, such as in the handling or arbitration


                                          5
                Case: 14-12971       Date Filed: 03/05/2015      Page: 6 of 9


of grievances. DelCostello v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164-65

(1983). To show the union breached its duty, a plaintiff must demonstrate the

union’s handling of his or her grievance was “arbitrary, discriminatory, or in bad

faith.” Airline Pilots Assoc., Int’l v. O’Neill, 499 U.S. 65, 67 (1991) (quotation

omitted). This can be shown by evidence the union abandoned or ignored a

grievance for no reason or processed it in a “perfunctory fashion.” Vaca v. Sipes,

386 U.S. 171, 190-91 (1967).

      After cross-motions for summary judgment, the district court granted

summary judgment in favor of BTU and UAW. The district court concluded

(1) Daniels’ claim regarding his Layoff Grievance was time-barred, and (2) UAW

did not breach its duty of fair representation as to Daniels’ claims regarding the

First and Second Recall Grievances.2

A. Layoff Grievance

       Daniels contends the district court erred in determining his Layoff Grievance

did not relate back to his Initial Complaint, filed on July 16, 2012, and was thus

time-barred. However, even assuming Daniels can show his claim is not time-

barred, his Layoff Grievance claim fails because he cannot show UAW’s handling

of the grievance was “arbitrary, discriminatory, or in bad faith.” Airline Pilots

Assoc. Int’l, 499 U.S. at 67 (quotation omitted). Employees do not have an

       2
         Because the district court concluded UAW did not breach its duty of fair
representation, it did not address whether BTU violated the CBA.
                                               6
              Case: 14-12971     Date Filed: 03/05/2015    Page: 7 of 9


absolute right to have a grievance taken to arbitration, as long as the union’s

decision not to arbitrate made on behalf of the employee is done “honestly and in

good faith.” Vaca, 386 U.S. at 191-92. UAW had ample reason to withdraw the

Layoff Grievance. BTU provided UAW with Profit and Loss Statements,

Management Income Statements, and membership information for 2008-2011.

Further, BTU’s precarious financial position was well-publicized. UAW decided it

could not sustain the claim after reviewing this information. UAW reasonably

believed it would lose on a claim BTU was not in a financial emergency. Daniels’

assertion UAW failed to audit BTU’s accounting ledger does not show bad faith,

as the information UAW had in its possession already showed it could not sustain

the grievance. The evidence shows the decision to withdraw the Layoff Grievance

was made honestly and in good faith. Thus, UAW did not breach its duty of fair

representation as to Daniels’ Layoff Grievance. See id.

B. First and Second Recall Grievances

      Daniels asserts UAW engaged in a series of repeated negligent actions,

which supports a claim of a breach of the duty of fair representation. As to the

First Recall Grievance, we affirm the district court’s determination UAW did not

breach its duty of fair representation. As stated above, employees do not have an

absolute right to have a grievance taken to arbitration, as long as the decision not to

arbitrate made on behalf of the employee is done “honestly and in good faith.” Id.


                                           7
              Case: 14-12971     Date Filed: 03/05/2015    Page: 8 of 9


UAW investigated this grievance and learned BTU planned to discontinue the

employment of temporary duty leave teachers. The decision to withdraw the

grievance was made in good faith reliance on BTU’s assurances.

      As to the Second Recall Grievance, if a “grievance was fairly presented a

court will not second guess an arbitrator’s decision regarding the merits of the

employee's grievance.” Harris v. Schwerman Trucking Co., 668 F.2d 1204, 1206

(11th Cir. 1982). Daniels attempts to show his grievance was not fairly presented

by pointing to multiple ways in which UAW was allegedly negligent in presenting

his claim. However, even if UAW were negligent in presenting his grievance,

“Cases are uniform in holding that neither negligence on the part of the union nor a

mistake in judgment is sufficient to support a claim that the union acted in an

arbitrary and perfunctory manner. . . . Nothing less than a demonstration that the

union acted with reckless disregard for the employee’s rights or was grossly

deficient in its conduct will suffice to establish such a claim.” Id. at 1206-07

      The record shows UAW took the grievance to arbitration, called witnesses,

cross-examined BTU’s witnesses, provided the arbiter with a post-hearing brief,

and advanced relevant arguments regarding why BTU’s conduct breached the

CBA. Based on this evidence, UAW’s conduct with regard to the Second Recall

Grievance cannot be characterized as perfunctory, arbitrary, or discriminatory.




                                          8
              Case: 14-12971    Date Filed: 03/05/2015   Page: 9 of 9


                               III. CONCLUSION

      UAW did not breach its duty of fair representation of Daniels with regard to

any of the three grievances. Thus, we affirm the district court’s grant of summary

judgment to UAW and BTU.

      AFFIRMED.




                                         9